Warner,
Chief Justice, concurring.
The plaintiff brought his action against the defendant to recover damages for carelessly and negligently performing its duty in relation to the collection of a certain bill of ex*494change, placed in its hands for that purpose, of which the following is a copy:
“ Atlanta, Georgia, August 4th, 1866.
“ Georgia National Bank of Atlanta, Georgia, ninety days after date, pay to F. R. Bell or order $1,000.
(Signed) « MASSEY & HERTY.”
Indorsed, “F. R. Bell, John D. Pope.”
The plaintiff alleges that the defendant protested the bill and gave notice to Pope, the indorser, (the only responsible party to the bill,) the day it became due, without allowing the three days of grace, as he should have done, whereby Pope, the indorser, was discharged and he lost his debt. When the case of Henderson vs. Pope was before this Court at a former term, (see 39 Georgia Reports, 361,) this Court held and decided that the above described paper was a bill of exchange, and not being payable either at sight or on demand, was entitled to the three days of grace before being protested for non-payment, and that Pope, the indorser, was discharged. And the question now is, whether the defendant is liable, under the law, to the plaintiff for the loss which he has sustained in consequence of the negligent and unskillful manner in which it performed its duty in undertaking to collect the bill placed in its hands for that purpose. Contracts implied by reason and construction of law, arise upon the supposition that every one who undertakes any office, employment, trust or duty, contracts with those who employ or trust him to perform it with integrity, diligence and skill; and if, by his want of either of those qualities, any injury accrues to individuals, they, therefore, have their remedy in damages by a special action on the case: 3 Blackstone’s Commentaries, 163. The defendant undertook to collect the plaintiff's bill for the customary compensation, and was bound to exercise the necessary skill and diligence for the accomplishment of that object, to know when the bill became due, and in case of non-payment to have it protested, and due notice given to the parties thereto in the manner required by law; and if the defendant failed to do so, it is liable to the plaintiff for *495the damages sustained in consequence of such failure and unskillful conduct. The defendant was bound to know, when it undertook the collection of the paper for the plaintiff, that it was a bill of exchange, that it became due on the last day of grace, the same not being due at sight or on demand, that in case of non-payment on the last day of grace, it should then bo protested and notice given to the indorser in order to hold him liable for the payment of the bill. If the defendant did not know these things, then it ought to have taken down its sign and quit the business of collecting commercial paper. The defendant, however, did seem to know that the bill should be protested for non-payment, and notice given to the indorser, and undertook to do it, but did it in such a negligent and unskillful manner that the indorser was discharged in consequence thereof, although the evidence in the record shows that the defendant was requested not to protest the bill for non-payment until the last day of grace.
But it is said that the defendant did not know that days of grace were allowed on this bill of exchange. Well, all I have to say in regard to that is, that such has been the law, at least, ever since Blaekstorie wrote his commentaries on the common law, and has been so recognized by the commercial world ever since that time, and long before. It is also said that the defendant did not know that the bill of exchange was entitled to the three days of grace because it was drawn upon and payable at a chartered bank. A chartered bank is an artificial person, and a bill of exchange may as well be drawn upon and made payable to an artificial person as to a natural person, the three days of grace are allowed as well on bills drawn upon and payable to artificial persons as to natural persons; there is no distinction as to the time when a bill of exchange becomes due between one drawn upon and payable at a batik and one payable to a natural person; both become due on the last day of grace, unless, under our Code, the bill is payable at a bank on sight or on demand. Why should there ever have been any difference as to the allowance of days of grace between a bill drawn upon and paya*496ble to a chartered bank and one drawn upon and payable to a natural person ? The truth is, the same principles of commercial law apply to both, so far as the allowance of days of grace are concerned, and did, when this bill of exchange was placed in the defendant’s hands for collection, except checks drawn on a bank payable at sight or on demand.
To say that any doubt existed among lawyers or commercial bankers as to whether a bill, drawn upon and payable at a chartered bank ninety days after date, was not entitled to the three days of grace at the time the paper was placed in the defendant’s hands for collection, would be to impeach their knowledge of commercial law for the purpose of making out a plausible defense for the defendant in this case, which the law does not uphold or sanction : Downer vs. The Madison County Bank, 6 Hill’s N. Y. Rep., 648. Having concurred in the judgment of this Court, in Henderson vs. Pope, that the indorser was discharged for the want of a legal pro-protest and notice to him, I will not now stultify myself by holding that the defendant is not liable for its negligence and unskillful conduct in causing the plaintiff to lose his debt. In my judgment, there was no error in the charge of the Court to the jury, and the verdict was right, under the evidence in the case.